Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action responds to the Applicant's Pre-Brief Conference Request filed on 4/12/2021.  As of 4/12/21, Claims 1, 6, 7, 12, 13, 16-18, 21-23, 26-28, and 30-35 were pending.  Claims 1, 6, 7, 12, 13, 16-18, 21-23, 26-28, and 30-35 were as Previously Presented.  Claims 2-5, 8-11, 14, 15, 19, 20, 24, 25, and 29 were Cancelled.    

Pursuant to the Examiner's Amendment below, Claims 1, 7, and 13 are now Currently Amended and Claims 6, 12, and 16 are also Cancelled.  Claim 36 is New. These amendments leave Claims 1, 7, 13, 17, 18, 21-23, 26-28, and 30-36 pending and allowed below.

EXAMINER’S AMENDMENT
A conference was held on 4/22/21 subsequent to the Applicant's Pre-Brief Conference Request filed on 4/12/21.  Subsequent to the conference, the Examiner contacted the Applicant for a proposed allowable Examiner's Amendment.  An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this Examiner’s Amendment was given in an interview on May 24, 2021 with Patent Agent Sam Fritz (Registration No. 78,948) as well as a follow-up approval email (attached) from Attorney Brett Belden (Registration No. 57,705) on 5/26/21.  Brett Belden was the signer of the Pre-Brief Conference Request.

AMENDMENT TO THE CLAIMS
1.	(Currently Amended) A computer program product stored on a non-transitory computer readable hardware storage device, the computer program product comprising instructions to cause a processor to:
collect sensor information from a set of sensors deployed in a location, wherein a selection of types of sensors defining the set of sensors and a deployment of the set of sensors within the location corresponds to a sensor pack and sensor deployment configuration identified by monitoring a premises defining a unit type that is similar to a type of unit defined by the location;
initiate an unsupervised learning model to predict one or more future operational states of the location, the model trained using sensor data collected during an operation of the premises defining the unit type that is similar to the of unit defined by the location, the model including:
a state transition matrix comprising time and event metrics including state transition entries, wherein each state transition entry is representative of at least one occurrence of a transition of the premises between a first state and a second state defining the state transition entry during an observation period; and
a state time trigger matrix and a state event trigger matrix storing triggering information for the state transition entries of the state transition matrix, wherein the triggering information stored for a state transition entry is representative of at least one of a duration of time spent by the premises in the first state defining the state transition entry and an event that triggered the transition of the premises between the first state and the second state defining the state transition entry;
evaluate the sensor information received from the location compared to the model to detect one or more drift states associated with the location corresponding to s reflected in the state transition matrix; 
in response to detecting the one or more drift states associated with the location, send alerts and suggested corrective actions to an insurance policy holder associated with the location;
produce an updated risk assessment for the location based on the one or more alerts and corrective actions taken, wherein the corrective actions taken are verified by sensor information showing reentry of the location into a safe state or continued operation in an unsafe state; and
adjust an insurance policy premium based on the updated risk assessment.


2-5.	(Canceled).

6.	(Cancelled) 


7.	(Currently Amended) A system, comprising:
a set of sensors deployed at a location, wherein a selection of types of the set of sensors defining the set of sensors and the deployment of the set of sensors within the location corresponds to a sensor pack and sensor deployment configuration identified by monitoring a premises defining a unit type that is similar to a type of unit defined by the location;
a gateway to couple the set of sensors to a network; and
a server computer comprising a processor and non-volatile memory, the server computer 
collect sensor information from the set of sensors deployed in the location;
initiate an unsupervised learning model to predict one or more future operational states of the location, the model trained using sensor data collected during an operation of the premises defining the unit type that is similar to the of unit defined by the location, the model including:
a state transition matrix comprising time and event metrics including state transition entries, wherein each state transition entry is representative of at least one occurrence of a transition of the premises between a first state and a second state defining the state transition entry during the observation period; and
a state time trigger matrix and a state event trigger matrix storing triggering information for the state transition entries of the state transition matrix, wherein the triggering information stored for a state transition entry is representative of at least one of a duration of time spent by the premises in the first state defining the state transition entry and an event that triggered the transition of the premises between the first state and the second state defining the state transition entry;
evaluate the sensor information received from the location compared to the model to detect one or more drift states associated with the location corresponding to s reflected in the state transition matrix; 
in response to detecting the one or more drift states associated with the location, send alerts and suggested corrective actions to an insurance policy holder associated with the location;
produce an updated risk assessment for the location based on the one or more alerts and corrective actions taken, wherein the corrective actions taken are verified by sensor information showing reentry of the location into a safe state or continued operation in an unsafe state; and
adjust an insurance policy premium based on the updated risk assessment.

8-11.	(Canceled).

12.	(Cancelled) 


13.	(Currently Amended) A computer implemented method for detecting conditions
comprising:
collecting sensor information from a set of sensors deployed in a location, wherein a selection of types of sensors defining the set of sensors and the deployment of the set of sensors within the location is based on a sensor pack and sensor deployment configuration associated with monitoring a premises unit type that is similar to a type of unit defined by the location;
initiating an unsupervised learning model to predict one or more next operational states of the location, the model trained using sensor data collected during an operation of the premises defining the unit type that is similar to the of unit defined by the location, the model including:
a state transition matrix comprising time and event metrics including state transition entries, wherein each state transition entry is representative of at least one occurrence of a transition of the premises between a first state and a second state defining the state transition entry during the observation period; and
a state time trigger matrix and a state event trigger matrix storing triggering information 
evaluating the sensor information received from the location compared to the model to detect one or more drift states associated with the location corresponding to s reflected in the state transition matrix; 
in response to detecting the one or more drift states associated with the location, sending alerts and suggested corrective actions to an insurance policy holder associated with the location;
producing an updated risk assessment for the location based on the one or more alerts and corrective actions taken, wherein the corrective actions taken are verified by sensor information showing reentry of the location into a safe state or continued operation in an unsafe state; and
adjusting an insurance policy premium based on the updated risk assessment.


14-15.	(Canceled).

16.	(Cancelled) 


17.	(Previously Presented) The computer program product of claim 1, wherein the computer program product further comprises instructions to cause the processor to:


18.	(Previously Presented) The computer program product of claim 1, wherein the computer program product further comprises instructions to cause the processor to:
generate a display on a graphical user interface indicating that a drift state has been detected.

19-20.	(Cancelled).

21.	(Previously Presented) The computer program product of claim 1, wherein the computer program product further comprises instructions to cause the processor to:
receive geographic location data for a plurality of second premises;
determine whether each of the plurality of second premises are within a predefined distance from the location based on the received geographic location data; and
send a second notification including an indication that at least one of the plurality of second premises is within the predefined distance from the location.

22.	(Previously Presented) The system of claim 7, wherein the system is further configured to:
detect the drift state continuously, or over a time period of a specified window of time.

23.	(Previously Presented) The system of claim 7, wherein the system is further configured to:
generate a display on a graphical user interface indicating that the drift state has been detected.

24-25.	(Cancelled).


configured to:
receive geographic location data for a plurality of second premises;
determine whether each of the plurality of second premises are within a predefined distance from the location based on the received geographic location data; and
send a second notification including an indication that at least one of the plurality of second premises is within the predefined distance from the location.

27.	(Previously Presented) The method of claim 13, wherein the method further comprises:
detecting the drift state continuously, or over a time period of a specified window of time.

28.	(Previously Presented) The method of claim 13, wherein the method further comprises:
generating a display on a graphical user interface indicating that the drift state has been detected.

29.	(Cancelled).

30.	(Previously Presented) The method of claim 13, wherein the method further comprises:
receiving geographic location data for a plurality of second premises;
determining whether each of the plurality of second premises are within a predefined distance from the location based on the received geographic location data;
sending a second notification including an indication that at least one of the plurality of second premises is within the predefined distance from the location.


provide a time window within which a corrective action has to be taken to address the drift state.

32.	(Previously Presented) The computer program product of claim 31, wherein the notification is adjusted upon an expiration of the time window in response to no corrective action being taken to address the drift state.

33.	(Previously Presented) The system of claim 7, wherein the system is further configured to:
provide a time window within which a corrective action has to be taken to address the drift state.

34.	(Previously Presented) The system of claim 33, wherein the notification is adjusted upon an expiration of the time window in response to no corrective action being taken to address the drift state.

35.	(Previously Presented) The method of claim 13, wherein the method further comprises:
providing a time window within which a corrective action may be taken to address the drift state[.] 


36.	(New) The method of Claim 35, wherein the notification is adjusted upon an expiration of the time window in response to no corrective action being taken to address the drift state.

Reasons for Allowance
The following is Examiner's statement of the reasons for the indication of allowable subject matter:

Double Patenting
The Double Patenting rejection set forth in the prior Office Action is withdrawn.  The proposed Examiner's Amendment overcomes this rejection.

35 U.S.C. 101
The Claim rejections under 35 U.S.C. 101 were withdrawn in a prior Office Action.  The proposed Examiner's Amendment strengthens the arguments to overcome the 101 rejection.

The amended claims recite:
initiating an unsupervised learning model to predict one or more next operational states of the location, the model trained using sensor data collected during an operation of a premises defined by a unit type that is similar to the unit type defined by the location; …

in response to detecting the one or more drift states associated with the location, sending alerts and suggested corrective actions to an insurance policy holder associated with the location;
producing an updated risk assessment for the location based on the one or more alerts and corrective actions taken, wherein the corrective actions taken are verified by sensor information showing reentry of the location into a safe state or continued operation in an unsafe state; and
adjusting an insurance policy premium based on the updated risk assessment.

The Examiner asserts the steps of: a) initiating an unsupervised learning model to predict one or more using sensor information and producing an updated risk assessment based on the sensor feedback to adjust an insurance policy requires integration of the modelling and sensor technologies into the solution and is therefore a Practical Application. 

35 U.S.C. 103
The amended claims have an ordered combination of limitations not found in the prior art of record. For example:

a)	U.S. Patent Publication No 2018/0062877 by inventor Sridhar Iyengar filed on March 10, 2016 discloses: "A method for verifying an alarm condition in an environmental sensing system includes monitoring data received from environmental sensors; detecting anomalous data received from one of the plurality of environmental sensors; determining the context in which the anomalous data was acquired is consistent with typical usage activities; and providing an alarm condition alert when the determined context is not consistent with typical activities. A system for intelligently monitoring environmental conditions includes environmental sensors configured to monitor first and second environmental conditions and to communicate with an intelligent analysis module. The intelligent analysis module is configured with logic to determine whether anomalous data has been collected by the environmental sensors, to determine the context in which the anomalous data was collected, to determine whether the anomalous data can be attributed to a routine activity, and to provide an alarm condition if the anomalous data cannot be attributed to a routine activity" (Iyengar, Abstract).

U.S. Patent No. 7,233,886 by inventor Stephan W. Wegerich, et al. filed on February 27, 2001 discloses: "An improved empirical model-based surveillance or control system for monitoring or controlling a process or machine provides adaptation of the empirical model in response to new operational states that are deemed normal or non-exceptional for the process or machine. An adaptation decision module differentiates process or sensor upset requiring alerts from new operational states not yet modeled. A retraining module updates the empirical model to incorporate the new states, and a pruning technique optionally maintains the empirical model by removing older states in favor of the added new states recognized by the model" (Wegerich, Abstract).

c)	U.S. Patent Publication No. 2012/0185728 by inventor Ying Guo, et al. filed on December 23, 2011 discloses: "A method for detecting faulty operation of a multi-variable system is described. The method includes receiving operational data from a plurality of components of the multi-variable system and processing the operational data in accordance with a plurality of dynamic machine learning fault detection models to generate a plurality of fault detection results. Each fault detection model uses a plurality of variables to model one or more components of the multi-variable system and is adapted to detect normal or faulty operation of an associated component or set of components of the multi-variable system. The plurality of fault detection results are output" (Guo, Abstract).

	Guo also teaches in at least Pars [0224] and [0226] a "state transition matrix" based on a "model [that] can be trained using measurements from normal or abnormal operation of the multi-variable system as a whole, or of specific components/sets of components of the multi-variable system".

d)	Korean Publication No. KR-2015-0007913-A by inventor Anan Kazuhiro filed on November 25, 2013 discloses: "An embodiment of the present invention relates to a failure detection device, which predicts the failure of equipment groups applied to the system without affecting the system. According to an embodiment of the present invention, a failure detection device comprises: a first collecting means configured to collect a system state indicating an operation state of each unit of the system including an object of which a failure is to be predicted, and the behavior information of each unit of the system in the system state; a generating means configured to create an operation prediction model as a model of the behavior information according to the system state, based on the collected system state and behavior information; a second collecting means configured to collect a system state, and the behavior information of each unit of the system in the state, while operating the system including the object of which a failure is to be predicted; and a failure prediction means configured to predict a failure of the system by determining whether behavior information in the state of the system being operated is different from behavior information in the same system state in the operation prediction model, based on a collection result obtained by the second collecting means and the created operation prediction model" (Kazuhiro, Abstract).

e)	Non-Patent Literature entitled "Ant Colony Based Algorithm to Identify Alarm patterns for Predicting Equipment Failures" by M. Luo, et al., published for the IECON 2006 - 32nd Annual Conference on IEEE Industrial Electronics, Paris, 2006, pp. 5017-5022, doi: 10.1109/IECON.2006.348147 discloses, "The core of condition based maintenance is the ability to analyze data in real-time and to predict potential equipment failures. The goal is to avoid catastrophic failures through prompt execution of remedial actions. This paper describes an 

Despite having numerous references that teach sensor based modelling and event detection, the Examiner is unable to find prior art that specifically teaches the following ordered combination of limitations recited in each of the independent claims with motivation to combine:

in response to detecting the one or more drift states associated with the location, sending alerts and suggested corrective actions to an insurance policy holder associated with the location;
producing an updated risk assessment for the location based on the one or more alerts and corrective actions taken, wherein the corrective actions taken are verified by sensor information showing reentry of the location into a safe state or continued operation in an unsafe state; and
adjusting an insurance policy premium based on the updated risk assessment.

Therefore, amended Claims 1, 7, 13, 17, 18, 21-23, 26-28, and 30-36 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Thu from 6:30 a.m. to 2:00 p.m. and Fri from 6:30 a.m. to 10:30 a.m. EST.  If attempts to 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691